Citation Nr: 0526464	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  02-15 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for residuals of a gunshot wound (GSW) to the right forearm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to January 
1946.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, which relevantly 
denied the veteran's claim of entitlement to an increased 
disability evaluation for residuals of a GSW to the right 
forearm.  In an October 2004 decision, the Board denied the 
claim for an increased disability rating.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court), which in an August 2005 order, 
granted a joint motion for remand, vacating the Board's 
October 2004 decision and remanded the case for compliance 
with the terms of the joint motion.  

The veteran's appeal has been advanced on the Board's docket 
by reason of his advanced age.  See 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002); 68 Fed. Reg. 53,682-53,684 
(Sept. 12, 2003) (to be codified at 38 C.F.R. § 20.900(c)).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted in the August 2005 joint motion for remand, the 
record contains no medical evidence that adequately 
identifies or sufficiently describes the muscles involved in 
the veteran's service-connected residuals of a GSW to the 
right forearm.  Likewise, the medical evidence of record does 
not identify whether the veteran's right arm is his dominant 
or non-dominant extremity or the extent of any current muscle 
or tendon damage resultant from the original injury.  

Veterans Claims Assistance Act (VCAA)requires VA to provide a 
medical examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  Moreover, the Court has held that VA's 
duty to assist a veteran in obtaining and developing 
available facts and evidence to support a claim includes 
obtaining an adequate and contemporaneous VA examination 
which takes into account the records of prior medical 
treatment.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Accordingly, in light of the above discussion, the veteran 
should be afforded a new VA orthopedic examination to assess 
the current severity of his service-connected residuals of a 
GSW of the right forearm.  

In response to a Board request that he submit any additional 
argument or evidence in support of his appeal, the veteran 
indicated that he had no further evidence to submit in August 
2005.  

In light of the discussion above it is the decision of the 
Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following actions:

1.  The the RO should schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the nature, extent and severity 
of the residuals of a GSW to the right 
forearm.  Initially, the examiner is 
requested to identify whether the right 
arm is the veteran's dominant or non-
dominant limb and also identify all of 
the specific muscle group(s) involved in 
his residuals of a GSW to the right 
forearm.  The examiner should also 
specifically identify what functional 
abilities are affected.  The examiner 
should comment as to whether the 
disability associated with each of the 
affected muscle groups would be 
considered slight, moderate, moderately 
severe, or severe.  In this regard, 
he/she should comment concerning the 
presence or absence of the cardinal signs 
and symptoms of muscle disability, 
including loss of power, weakness, 
lowered threshold of fatigue, fatigue 
pain, impairment of coordination, and 
uncertainty of movement.  All indicated 
studies, including X-rays and range of 
motion studies in degrees, should be 
conducted, and all findings should be 
reported in detail.  Tests of joint 
motion against varying resistance should 
be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The examiner should be 
requested to identify any objective 
evidence of pain or functional loss due 
to pain.  The specific functional 
impairment due to pain should be 
identified, and the examiner should be 
requested to assess the extent of any 
pain.  The physician should also express 
an opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare- 
ups (if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion on repeated use or during flare- 
ups.  If this is not feasible, the 
physician should so state.  

The rationale for all opinions expressed 
should be provided.  The claims folders, 
including a copy of this remand, must be 
made available to and reviewed by the 
examiner.  The report is to reflect that 
a review of the claims files was made.

2.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action deemed necessary and 
readjudicate the issue on appeal, to 
include consideration of the provisions 
of 38 C.F.R. §§ 4.55 and 4.56(a), as well 
as consideration of whether separate 
evaluations are warranted.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


